Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(7) POWER OF ATTORNEY We, the undersigned Trustees of: Asian Small Companies Portfolio Senior Debt Portfolio Boston Income Portfolio SMID-Cap Portfolio Capital Growth Portfolio Small-Cap Growth Portfolio Cash Management Portfolio South Asia Portfolio Dividend Income Portfolio Special Equities Portfolio Emerging Markets Portfolio Tax-Managed Growth Portfolio Emerging Markets Income Portfolio Tax-Managed International Equity Portfolio Floating Rate Portfolio Tax-Managed Mid-Cap Core Portfolio Government Obligations Portfolio Tax-Managed Multi-Cap Opportunity Portfolio Global Growth Portfolio Tax-Managed Small-Cap Growth Portfolio Global Macro Portfolio Tax-Managed Small-Cap Value Portfolio Greater China Growth Portfolio Tax-Managed Value Portfolio Growth Portfolio Utilities Portfolio High Income Portfolio Worldwide Health Sciences Portfolio Investment Grade Income Portfolio Investment Portfolio International Equity Portfolio International Income Portfolio Large-Cap Portfolio Large-Cap Growth Portfolio Large-Cap Value Portfolio each a New York trust, (do hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Asian Small Companies Portfolio Eaton Vance Growth Trust Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II Capital Growth Portfolio Eaton Vance Special Investment Trust Cash Management Portfolio Eaton Vance Mutual Funds Trust Dividend Income Portfolio Eaton Vance Mutual Funds Trust Emerging Markets Portfolio Eaton Vance Special Investment Trust Emerging Markets Income Portfolio Eaton Vance Mutual Funds Trust Floating Rate Portfolio Eaton Vance Mutual Funds Trust Government Obligations Portfolio Eaton Vance Mutual Funds Trust Global Growth Portfolio Eaton Vance Growth Trust Global Macro Portfolio Eaton Vance Mutual Funds Trust Greater China Growth Portfolio Eaton Vance Growth Trust Growth Portfolio Eaton Vance Growth Trust High Income Portfolio Eaton Vance Mutual Funds Trust Investment Grade Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Investment Portfolio Eaton Vance Mutual Funds Trust International Equity Portfolio Eaton Vance Mutual Funds Trust International Income Portfolio Eaton Vance Mutual Funds Trust Large-Cap Portfolio Eaton Vance Growth Trust Large-Cap Growth Portfolio Eaton Vance Special Investment Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust Senior Debt Portfolio Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Prime Rate Reserves EV Classic Senior Floating-Rate Fund SMID-Cap Portfolio Eaton Vance Growth Trust Small-Cap Growth Portfolio Eaton Vance Special Investment Trust South Asia Portfolio Eaton Vance Special Investment Trust Special Equities Portfolio Eaton Vance Special Investment Trust Tax-Managed Growth Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Mid-Cap Core Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Multi-Cap Opportunity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Growth Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Value Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Utilities Portfolio Eaton Vance Special Investment Trust Worldwide Health Sciences Portfolio Eaton Vance Growth Trust IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Benjamin C. Esty Trustee April 23, 2007 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee April 23,2007 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee April23,2007 Allen R. Freedman /s/ James B. Hawkes Trustee April23, 2007 James B. Hawkes /s/ Samuel L. Hayes, III Trustee April 23,2007 Samuel L. Hayes, III /s/ William H. Park Trustee April23,2007 William H. Park /s/ Ronald A. Pearlman Trustee April23, 2007 Ronald A. Pearlman /s/ Norton H. Reamer Trustee April23, 2007 Norton H. Reamer /s/ Heidi L. Steiger Trustee April 23,2007 Heidi L. Steiger /s/ Lynn A. Stout Trustee April 23, 2007 Lynn A. Stout /s/ Ralph F. Verni Trustee April23, 2007 Ralph F. Verni POWER OF ATTORNEY The undersigned officer of Boston Income Portfolio and High Income Portfolio, each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission ion behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II Eaton Vance Special Investment Trust High Income Portfolio Eaton Vance Mutual Funds Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Michael W. Weilheimer President and Principal Executive April 23, 2007 Michael W. Weilheimer Officer POWER OF ATTORNEY The undersigned officer of Boston Income Portfolio, Emerging Markets Income Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Portfolio, International Income Portfolio, Investment Portfolio and Senior Debt Portfolio, each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II Eaton Vance Special Investment Trust Emerging Markets Income Portfolio Eaton Vance Mutual Funds Trust Floating Rate Portfolio Eaton Vance Mutual Funds Trust Global Macro Portfolio Eaton Vance Mutual Funds Trust Government Obligations Portfolio Eaton Vance Mutual Funds Trust High Income Portfolio Eaton Vance Mutual Funds Trust International Income Portfolio Eaton Vance Mutual Funds Trust Investment Portfolio Eaton Vance Mutual Funds Trust Senior Debt Portfolio Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Prime Rate Reserves EV Classic Senior Floating-Rate Fund IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Dan A. Maalouly Treasurer and Principal Financial and April 23, 2007 Dan A. Maalouly Accounting Officer
